CAUSE NO. 153-269543-163

JONATHAN DAVID TSUCHIYA
Plaintiff,

IN THE DISTRICT COURT

V.

THE STATE OF TEXAS,

THE CITY OF BEDFORD,

THE CITY OF COLLEYVILLE,

THE CITY OF EULESS,

THE CITY OF GRAPEVINE, and

THE CITY OF WESTLAKE
Defendants.

153"' JUDICIAL DISTR]CT

¢m¢m¢m@@€m@€mwbtmwcm

TARRANT COUNTY, TEXAS

ORDER GRANTING I)EFENDANTS’ MOTION TO DISMISS. PLEA TO THE
JURISDICTION, OR IN THE ALTERNATIVE, MOTION FOR SUMMARY
JUDGMENT

On this day the Court considered the Motion to Dismiss, Plea to the Jurisdiction, or in the
alternative, Motion for Summary Judgment (“Motion”) filed by the City of Bedford, the City of
Colleyville, the City of Euless, the City of Grapevine, and the Town of Westlake (“Defendants”),
defendants in the above styled and numbered cause. The Motion requested that the Court
dismiss all claims asserted against Defendants with prejudice 'I`he Court, having considered the

Motion, any response, any repiy, and the applicable law, finds that the Motion is meritorious and

should in all things be GRANTED.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendants’
Motion to Disrniss, Plea to the Jurisdiction, or in the alternative, Motion for Summary Judgment
is hereby GRAN'I`ED and Plaintiff’s claims against Defendants in their entirety are hereby

dismissed with prejudice.

' Page l of 2

ORDER GRANT|NG DEFENDANTS’ Mo'rloN To DllesS, PLEA To 'mF. JURlSDlCTloN,

OR iN THE ALTERNATIVE, MoTloN ron SUMMARY JUDGMENT l ,
Court s Mmutes

n/M ‘?l/” h., 1_/{| 1410 f. pth.;l.#.; /i¢ "{412:&£\/ 'T'rnr\nnn$ir\n ‘\“ i¢'z'/w

allovm~/; 915 ph 5Fls'
IT IS FURTHER ORDERED that Defendants are hereby awarded their costs of Co\i-g, l
034 "

to be imposed against Plaintiff. Execution shall issue pursuant to this Order.

SO ORDERED on this this 2401de of Mayd'l , 2015.

é/l/z/,,.A\/`WQ' @‘1/>/

Pm:'sll)ll~'tc §um;c' 0

Page 2 of 2
ORDER GRANT|NG DEFENDANTS’ MoTIoN To Dlless, PLEA To THE JURlsolCTloN,
OR m an; ALTERNATWE, MoTloN FoR SUMMARY JuDGMr:NT